IN THE SUPREME COURT OF THE STATE OF NEVADA


                AUSTIN LEWIS, AN INDIVIDUAL,                          No. 83079
                Appellant,
                vs.
                MID-CENTURY INSURANCE                                  FIL D
                COMPANY,
                Res i ondent.                                          SEP 2 s 2012
                                                                                A BROWN
                                                                                   E COURT

                                                                         D PUP.' CLERZ




                                       ORDER OF AFFIRMANCE
                           This appeal challenges a summary judgment in a breach of
                contract action. Second Judicial District Court, Washoe County; Kathleen
                M. Drakulich, Judge." While appellant Austin Lewis was driving his off-
                road motorcycle on an off-road track, an underinsured driver caused an
                accident, injuring Lewis. Lewis filed a claim with his insurance provider,
                respondent Mid-Century Insurance Company (Mid-Century), seeking the
                underinsured motorist policy limits of $250,000; however, Mid-Century
                offered only the statutory minimum coverage of $25,000, asserting that an
                exclusion provision applied. Lewis filed a breach of contract action, after
                which the district court granted Mid-Century's motion for summary
                judgment and denied Lewis' cross motion for partial summary judgment.
                Lewis now appeals.




                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.



SUPREME COURT
        OF
     NEVADA


(0) I997A
                            Lewis argues that the district court erred in determining that
                the exclusion applied because, at the very least, the provision was
                ambiguous as to whether it applied to his off-road motorcycle. Reviewing
                de novo, see Wood v. Safeway, In,c., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005) (holding that a summary judgment is reviewed de novo); see also
                Powell v. Liberty Mut. Fire Ins. Co., 127 Nev. 156, 161, 252 P.3d 668, 672
                (2011) (reviewing the interpretation of an insurance policy, which presents
                a legal question, de novo), we disagree.2
                            The insurance policy at issue provides that uninsured motorist
                (UIM) coverage for damages beyond the minimum UIM liability limits
                required by Nevada law "does not apply while occupying any vehicle owned
                by you or a family member for which insurance is not afforded under this
                policy or through being struck by that vehicle."3      In arguing that this
                exclusion provision does not apply, Lewis focuses on the definition of "motor
                vehicle" in the UIM definition section and argues that it excludes his off-
                road motorcycle from the UIM exclusion provision:
                            2. Motor vehicle means a land motor vehicle or a
                            trailer but does not mean a vehicle:



                      2The parties do not address whether the UIM exclusion provision is
                unenforceable on public policy grounds. See, e.g., Clark v. State Farm Mut.
                Auto. Ins. Co., 743 P.2d 1227, 1228 (Utah 1987) (noting public policy issues
                related to restricting UIM coverage). We therefore express no opinion on
                that matter.

                      3 The parties do not dispute that Lewis' off-road motorcycle was
                "owned by [Lewis] or a family member," that insurance is not afforded for
                the off-road motorcycle under the policy, or that the off-road motorcycle is
                not listed on the policy's declaration page.



SUPREME COURT
         OF
      NEVADA
                                                      2
11.)) 1947A
                                 b. Designed principally for use off public roads,
                                 including, but not limited to, dune buggies, go-
                                 carts, all terrain vehicles of two or more wheels,
                                 mini-bikes, farm tractors and other farm
                                 equipment, stock cars and all other racing cars, and
                                 all other vehicles of similar characteristics.
                     The exclusion provision, however, does not use the term "motor vehicle."
                     Instead, the exclusion provision references "any vehicle." The word "any"
                     ordinarily means "one or some indiscriminately of whatever kind" or "used
                     to indicate one selected without restriction." Merriam-Webster's Collegiate
                     Dictionary 56 (11th ed. 2003) (emphases added); see also Siggelkow v.
                     Phoenix Ins. Co., 109 Nev. 42, 44, 846 P.2d 303, 304 (1993) (holding that we
                     interpret an insurance policy "with the terms of the contract viewed in their
                     plain, ordinary and popular sense").           Thus, the only reasonable
                     interpretation of the exclusion provision is that it applies to a broader group
                     of vehicles than "motor vehicles," including Lewis' off-road motorcycle. See
                     Century Sur. Co. v. Casino W., Inc., 130 Nev. 395, 398-99, 329 P.3d 614, 616
                     (2014) (holding that, to preclude coverage under an insurance policy's
                     exclusion provision, the insurer must, in relevant part, "demonstrate that
                     the interpretation excluding coverage is the only reasonable interpretation
                     of the exclusionary provision"). For these reasons, we conclude that the
                     policy did not create a reasonable expectation of coverage in the
                     circumstances presented. United Nat'l Ins. Co. v. Frontier Ins. Co., 120 Nev.
                     678, 684, 99 P.3d 1153, 1157 (2004) ("The question of whether an insurance
                     policy is ambiguous turns on whether it creates reasonable expectations of
                     coverage as drafted."). And thus, the district court did not err by finding
                     that the policy's UIM exclusion provision unambiguously applied to Lewis,



SUPREME COURT
        OF
     NEVADA
                                                           3
(01 1947A    4S30.
                such that he is barred frorn recovering under the policy in amounts
                exceeding the statutory minimum.4 We therefore
                             ORDER the judgment of the district court AFFIRMED.



                                                                                             , J.
                                                              Silver



                                                                  Cii
                                                               Cadish
                                                                                             , J.




                                                                                '
                                                                       Picilem cur           , J.
                                                               Pickering




                cc:   Hon. Kathleen M. Drakulich, District Judge
                      Jill I. Greiner, Settlement Judge
                      Galloway & Jensen
                      Lemons, Grundy & Eisenberg
                      Washoe District Court Clerk




                      4 We decline to address Lewis' arguments regarding the parol evidence
                rule, given that the district court did not rely on the rule in its decision. See
                9352 Cranesbill Tr. v. Wells Fargo Bank, 136 Nev. 76, 82, 459 P.3d 227, 232
                (2020) (providing that "this court will not address issues that the district
                court did not directly resolve"); Yellow Cab of Reno, Inc. v. Second Judicial
                Dist. Court, 127 Nev. 583, 592 n.6, 262 P.3d 699, 704 n.6 (2011) (declining
                to address a legal issue that the district court did not reach).



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) I947A